—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered December 7, 1994, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal facilitation in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s acts established that he was acting in concert with the shooter (see, e.g., People v Rossey, 89 NY2d 970, 972; People v Whatley, 69 NY2d 784; see also, People v Amador, 227 AD2d 186, 187). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the circumstances of this case, the People’s delay in disclosing Brady material does not warrant reversal (see, Brady v Maryland, 373 US 83). “[A] defendant’s constitutional right to a fair trial is not violated, when, as here, he is given a meaningful opportunity to use the allegedly exculpatory material * * * as evidence during his case” (People v Cortijo, 70 NY2d 868, 870; see, People v Jagopat, 216 AD2d 583; People v White, 178 AD2d 674, 675; People v Bolling, 157 AD2d 733).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*305The defendant’s remaining contentions, including those in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.